Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 Applicant's Amendment to the Claims filed on 06/09/2022 has been entered.
Applicant's Amendment to the Specification filed on 06/09/2022 has been entered.
Claims 1-10, and 20-21 are cancelled.
Claims 11-19 and 22 are pending and under examination.
Response to Amendment
All objections and rejections made in the previous Office Action and not repeated in this office action are withdrawn in view of the applicant's submission filed on 06/09/2022 has been entered.  
Priority
This US15/756,979 filed on 03/01/2018 which is a 371 of PCT/CN2016/098593 filed on 09/09/2016 claims foreign priority to PCTCN2015089349 filed on 09/10/2015 and PCTCN2016079859 filed on 04/21/2016. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No PCTCN2016079859 filed on 04/21/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No PCTCN2016079859 filed on 04/21/2016 does not recite administering a therapeutically effective amount of the other drugs listed in claim 11, to a subject.
Application No. PCTCN2015089349 filed on 09/10/2015 does not recite administering a therapeutically effective amount of the other drugs listed in claim 11, to a subject.
Therefore, currently amended claims 11-19, and 22 receive priority to PCT/CN2016/098593 filed on 09/09/2016.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “the set of signature gene” in the last line of page 3. It appears the term “gene” should be “genes”.  
Also, claim 11, line 3 should be amended to recite proper Markush group claim language as follows: …selected from the group consisting of colon cancer,…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are drawn to a method of treating a subject with a particular type of cancer selected from colon cancer, rectal cancer, head and neck cancer, and lung cancer using known specific drugs already used for treating these specific types of cancer.  The applicants’ inventive concept appears to be a method of diagnosing a patient as having one of these “first” types of cancer selected from colon cancer, rectal cancer, head and neck cancer, and lung cancer.  However, the claim language uses a wherein clause in the past tense to claim this diagnosis method.  Specifically, following the method of treating steps, the claim recites “wherein the subject has been diagnosed as having the first cancer type by a diagnostic method comprising:”.  
It is unclear whether the claim intends for this diagnostic method to be part of the active method steps of the claim and thus the scope of the claim is unclear.  As presently written, the claim is defining the subject as having one of the cancer types selected from colon cancer, rectal cancer, head and neck cancer, and lung cancer.  The active method steps of the claim are treating this cancer using the specific drugs listed in the claim for treating these specific types of cancer.  The diagnosing steps are only part of the past tense “wherein” clause.  Thus, it is unclear whether the claim is intending to require the steps of the diagnostic method.  The present claim language is confusing because, independent of how the diagnosis was made, the active method steps of the claim are met by treating a subject already diagnosed with one of the cancers listed in the claim with the particular drug listed in the claim correlated to that cancer.  Thus, one of ordinary skill in the art would not be able to determine the metes and bounds of the claim.  It would be remedial to make the diagnosing steps active method steps rather than in a past-tense wherein clause.
Claims 12-19 and 22 are indefinite for the same reasoning because they depend from claim 11 and are not remedial.

Claim Rejections - 35 USC § 103 - new grounds
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20100284915 A1 to Dai et al (published November 11, 2010; of record).
Claims are drawn to a method comprising: administering to a subject a therapeutically effective amount of a cancer-treating drug listed in base claim 11.  The subject has been diagnosed with a first cancer type selected from among colon cancer, rectal cancer, head & neck cancer, or lung cancer.  Regarding base claim 11, Dai et al disclose methods of treating cancer by administering specific cancer drugs to patients who have been diagnosed with cancer.  In reference claim 14, Dai et al discloses administering the chemotherapy drug methotrexate, paclitaxel, or carboplatin to a patient who has been diagnosed with a cancer. (See ref claim 14 and para 0024 which states: “In a specific embodiment, said chemotherapy regimen comprises administration of a chemotherapy drug selected from the group consisting of 5-fluorouracil, CMF combination consisting of cyclophosphamide, methotrexate, and 5-fluorouracil, paclitaxel, etoposide, and carboplatin.”).  Dai et al disclose the cancer type may be lung cancer.  See paragraph 0064 just below:
[0064] As used herein, chemotherapy in the context of a cancer patient refers to the treatment, preferably systemic, of the cancer patient with one or more anticancer drugs. Depending on the type and stage of the cancer, the chemotherapy can be adjuvant chemotherapy or primary chemotherapy. Adjuvant chemotherapy of a cancer patient refers to chemotherapy of a patient whose primary tumor has been surgically removed and who exhibits no evidence that cancer remains. Primary chemotherapy, also called neoadjuvant chemotherapy or induction chemotherapy, refers to chemotherapy prior to a definitive surgical and/or other local therapeutic (e.g. radiotherapeutic) procedure. Primary chemotherapy can be used either prior to surgery or radiation to reduce the tumor size or as the main treatment, e.g., for treating patients whose cancer is inoperable and/or has become metastatic. Primary chemotherapy is used in treating some patients with certain cancers, such as specific types of lymphomas, some small cell lung cancers, and locally advanced breast cancer. The appropriate dose and/or schedule of chemotherapy treatment of a cancer patient can be determined by a person skilled in the art. In preferred embodiments, the chemotherapy treatment is carried out according to standard medical practice for treating the particular cancer. Chemotherapy treatment of a patient can begin at any time after the initial diagnosis.

The level of skill in the art was high before the effective filing date of the presently claimed invention.  
One of ordinary skill in the art would have been motivated to treat a patient having small cell lung cancer using primary chemotherapy because Dai et al states that primary chemotherapy is used for treating small cell lung cancer (para 0064, just above).  Dai et al discloses administering the primary chemotherapy drugs methotrexate, paclitaxel, or carboplatin to a patient who has been diagnosed with a cancer are preferred embodiments. (e.g., para 0024).  Dai et al disclose the cancer type may be lung cancer.  (para 0064).  It would have been prima facie obvious to use any of the primary chemotherapy drugs methotrexate, paclitaxel, or carboplatin to a patient who has been diagnosed with a cancer, including lung cancer, because Dai et al specifically suggest using primary chemotherapy to treat small cell lung cancer and that the primary chemotherapy drugs methotrexate, paclitaxel, or carboplatin were preferred embodiments.
Thus, the Dai reference alone renders obvious the active method steps of claim 11.  Dependent claims 12-19, and 22 are also rendered obvious for the same reasoning because the limitations in these claims are only directed to the wherein clause regarding the diagnosing method.  
However, the diagnosing steps are only part of the past tense wherein clause where the subject has already been diagnosed with one of these cancer types.  This is similar to a product-by-process claim where the steps by which the product is made are not generally afforded patentable weight for purpose of applying prior art.  In the instant case, the process by which the subject is diagnosed does not change the active method steps of treating a subject having one of the particular types of cancer with one of the particular drugs listed in the active method step part of the claim.  Therefore, prior art which anticipates or renders obvious the active method steps of the claim are being construed to meet the limitation of the claims. 
Free of the prior art
However, claims 11-19 and 22 appear free of the prior art regarding the alternative claim interpretation that would require the past-tense “wherein” clause regarding the diagnostic method steps.  The diagnosis is based on performing a method of determining pairwise differential gene expression patterns (DEGs) obtained from three different cancer samples, where the first cancer type of the three different cancer types is the cancer type of the subject, and comparing this pairwise differential gene expression data with expression levels of a set of signature genes in the subject sample using a machine learning classifier which receives an input comprising expression levels of the set of signature genes and provides an output comprising cancer type.  
Conclusion
No claims allowed.
Relevant prior art which is not being applied in the present rejection but which may be applied in future rejections if applicable:
Lin et al US2007/0031876 (published 02/08/2007, of record); 
Baker et al US2005/0048542 (published March 3, 2005, of record); and
US Patent 8,252,538 (issued August 28, 2012 to Croce et al, of record).  The ‘538 Patent teaches methods and compositions for diagnosing, prognosis, and treatment of hepatocellular carcinoma (HCC) by measuring the expression level of nucleic acid biomarkers in patient samples compared to non-HCC samples.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658